DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 09/10/2017. 
Claims 18, 19 been cancelled. 
Claims 21, 22 are newly added claims
Claims 1-18, 21, 22 are pending in this application.
Claims 1, 8, 15 have been amended in the instant application.

Claims 1-18, 21, 22 are allowed.


	Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.

The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Kumamoto (US20110075192A1) discloses a print shop management method for handling re-assignment of print jobs after a printer error occurs. After a print job is assigned to a printing device, the print shop management system monitors the status of the printers. When a printer error occurs, re-assignment decisions is made based on the severity of the error, so that less severe errors can be resolved by the operator without job re-assignment, while more severe errors cause the print job to be automatically re-assigned to another printer. For some errors, the print shop management system may notify the operator of the error, and wait for a timeout period; if the operator does not respond within the timeout period, the print job will be re-assigned to another printer. The handling of a printer error may be affected by other factors such as time of day, physical proximity of an operator, etc. (see abstract).  

	Bockus et. al  (US20120257917A1) discloses a method, programmed medium and system are disclosed which provide for an in-line scanner used to dynamically scan a document or image, real-time as it is being printed within a printer unit and before the printed document exits the printer. The scanned image is compared to a stored electronically-generated image of the file being printed. When the comparison is determinative that there is a printing problem, the printing operation may be stopped quickly before the partially printed document or image has exited the printer. An error message may then be displayed, and the user is enabled to take appropriate action. A resume function enables a user to resume a print job at exactly the place where it had left off before detecting a print problem. In another embodiment, when the system detects a problem with a print job, the entire print job of the remainder of the print job is sent from the faulting printer to another printer where either the remainder of the print job or the entire print job is completed. (see abstract).  

Van Vonderen et al. (US20170046104A1) relates to a method for predicting consumption of supply material for a plurality of print jobs in a printing system, each print job intended to consume supply material from at least one supply material container from a plurality of supply material containers in the printing system, the method comprising the steps of scheduling the plurality of print jobs in time, scheduling maintenance actions in time, for each supply material container establishing a supply material level in the supply material container before printing the plurality of print jobs, for each supply material container calculating a job consumption of supply material from the supply material container for each scheduled print job, for each supply material container calculating a maintenance consumption of supply material from the supply material container for each scheduled maintenance action, and for each supply material container calculating at which print job the supply material level of the supply material container reaches a zero supply material level in the supply material container taking into account the calculated job consumption of the supply material in the supply material container and taking into account the calculated maintenance consumption of the supply material in the supply material container. The invention also relates to a print system suitable for applying the method. (see abstract).

Gassho (US20040136030A1) discloses a two-way type print job is made movable in a load sharing print system. When a print job that requires a two-way communication is received from a client CL1, a printer PT1 only stores job information in a spooler SP1. In the process of load sharing, a move processing module 104 inputs into a job control module 105 an instruction for moving the print job. In case where the job information is to be moved, the move control see abstract).

Bray et al. (US20090033970A1) discloses a printing system is provided for enabling a consistent color job re-print comprising a plurality of image marking engines. The system includes printing a master test image document printed by at least a first image marking engine. The master test image can have a data glyph and a plurality of reference patches. The data glyph can record distinct job attributes and the plurality of reference patches can record color parameters of a desired output. The system further provides a scanner for scanning the master test image document. The data glyph can provide the job attributes of the master test image document and can generate set-up data therefrom. The reference patches can provide the color parameters of the master test image document and can generate set-up data therefrom. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1 filed 06/28/2021. Dependent claims 1-7, 21, 22 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 8. Dependent claims 9-14 further limits allowed independent claim 9; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 15. Dependent claims 16-18 further limits allowed independent claim 15; therefore, they are also allowed.

Accordingly, claims 1-18, 21, 22 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449